ﬂannel! States Qtnutt of Qppeals

For the Seventh Circuit
Chicago, Illinois 60604

Date: March 29, 2005
By the Court:
No. 04—2063

UNITED STATES OF AMERICA,
Plaintiff — Appellee
v.

RANDELL D THOMAS,
Defendant — Appellant

Appeal from the United States District Court for the
Western District of Wisconsin
No. 03 CR 158, John C. Shabaz, Judge

Upon consideration of the MOTION FOR EXTENSION OF TIME
TO FILE APPELLANT’S BRIEF filed on 3/25/05,

IT IS ORDERED that the motion is GRANTED and briefing
will proceed as follows:

1. The brief and required short appendix of the appellant
are due by 4/15/05.

2. The brief of the appellee is due by 5/16/05.

3. The reply brief of the appellant, if any, is due by
5/31/05.

NOTE: Circuit Rule 31(e)(amended Dec. 1, 2001) requires that counsel tender a digital copy of a brief, from cover
to conclusion, at the time the paper copies are tendered for ﬁling. The ﬁle must be a text based PDF
(portable document format), which contains the entire brief from cover to conclusion. Graphic based scanned
PDF images do not comply with this rule and will not be accepted by the clerk.

Rule 26(c), Fed. R. App. P., which allows three additional days after service by mail, does not apply when the
due dates for briefs are speciﬁcally set by order of this court. All briefs are due by the dates ordered.

(1026—032897)